Citation Nr: 1547021	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-09 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected Type II diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to the service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in March 2011.  In April 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In April 2011, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, a subsequent April 2015 rating decision granted that claim.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his April 2011 Substantive Appeal (on VA Form 9), the Veteran requested a Board videoconference or Travel Board hearing at the local RO before a Veterans Law Judge.  In a subsequent January 2015 letter, the Veteran specifically requested a Board videoconference hearing.  In a letter dated in July 2015, the Veteran was notified that his Board videoconference hearing had been scheduled for September 2015.  The Veteran did not report for his September 2015 Board hearing.  In a September 2015 statement submitted after the hearing, the Veteran requested that his Board hearing be rescheduled.  The Veteran stated that he was in the hospital due to cancer at the time of his scheduled Board hearing.  The Veteran has provided good cause for his failure to report to his hearing.  To date, the Veteran has not been rescheduled for a Board hearing.  Thus, the Board finds that the Veteran must be rescheduled for another Board hearing.  A remand is required in order to afford the Veteran his clearly requested Board videoconference or Travel Board hearing at the local RO in Montgomery, Alabama, before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the local RO in Montgomery, Alabama, before a Veterans Law Judge.  Provide the Veteran and his representative reasonable advance notice of the date, time, and location of the hearing.  This notice letter must be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

